 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   GABRIEL ALLEN ECKARD,

 9                              Plaintiff,                 Case No. C19-833 BJR-MLP

10          v.                                             ORDER DENYING PLAINTIFF’S
                                                           MOTION FOR APPOINTMENT OF
11   KAREN ZACHARIAS,                                      COUNSEL

12                              Defendant.

13

14          Plaintiff brings this civil rights action under 42 U.S.C. § 1983 alleging deliberate

15   indifference to a serious medical need. (Dkt. # 5 (“Verified Compl.”).) Plaintiff is proceeding

16   with this action pro se and in forma pauperis. The present matter comes before the Court on

17   Plaintiff’s motion for appointment of counsel. (Dkt. # 17.) Defendant Zacharias opposes

18   Plaintiff’s motion. (Dkt. # 18.) After careful consideration of the motion, the governing law, and

19   the balance of the record, the Court finds that the complexity of the legal issues present in this

20   case and Plaintiff’s ability to articulate his claims do not constitute exceptional circumstances to

21   justify the appointment of counsel. Plaintiff’s motion for appointment of counsel (dkt. # 17)

22   therefore is DENIED.

23



     ORDER DENYING PLAINTIFF’S MOTION FOR
     APPOINTMENT OF COUNSEL - 1
 1           Generally, a person has no right to counsel in a civil action. See Campbell v. Burt, 141

 2   F.3d 927, 931 (9th Cir. 1998). In certain “exceptional circumstances,” the Court may request the

 3   voluntary assistance of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1).

 4   Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). When determining

 5   whether “exceptional circumstances” exist, the Court considers “the likelihood of success on the

 6   merits as well as the ability of the [plaintiff] to articulate his claims pro se in light of the

 7   complexity of the legal issues involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).

 8   Neither factor is dispositive, and they must be viewed together before reaching a decision on a

 9   request for counsel. Id.

10           The Court concludes Plaintiff has not shown a likelihood of success on the merits. In

11   addition, Plaintiff appears able to articulate his claims pro se given that the legal issues are not

12   particularly complex. Indeed, the single claim against one defendant raised in Plaintiff’s action –

13   a violation of his right to adequate medical care – is straightforward in terms of both the law and

14   the facts. To the extent Plaintiff claims difficulties developing the factual record and conducting

15   discovery, those issues are not unique to him. If such difficulties were sufficient to establish

16   “exceptional circumstances,” nearly every pro se prisoner would be entitled to pro bono counsel.

17   See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require

18   development of further facts during litigation and a pro se litigant will seldom be in a position to

19   investigate easily the facts necessary to support the case. If all that was required to establish

20   successfully the complexity of the relevant issues was a demonstration of the need for

21   development of further facts, practically all cases would involve complex legal issues

22   [warranting appointment of counsel].”).

23



     ORDER DENYING PLAINTIFF’S MOTION FOR
     APPOINTMENT OF COUNSEL - 2
 1             Accordingly, the Court concludes that Plaintiff has not established exceptional

 2   circumstances warranting the appointment of counsel and therefore DENIES his motion to

 3   appoint counsel (dkt. # 17).

 4             Defendant Zacharias requests the Court strike the offensive language in Plaintiff’s

 5   motion. (Dkt. # 18 at 2 n.1.) Specifically, Plaintiff repeatedly refers to Defendant Zacharias as

 6   “Burger Queen.” (Dkt. # 17 at 1-2.) The Court finds this language impertinent and immaterial

 7   pursuant to Rule 12(f). The Court cautions Plaintiff that any further derogatory statements

 8   regarding Defendant Zacharias contained in a pleading before this Court will require the Court to

 9   strike the entire pleading. The Court therefore ORDERS this language be stricken from the

10   record.

11             The Clerk is directed to send a copy of this Order to plaintiff and to the Honorable Barbra

12   J. Rothstein.

13             Dated this 18th day of October, 2019.

14


                                                            A
15

16                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
17

18

19

20

21

22

23



     ORDER DENYING PLAINTIFF’S MOTION FOR
     APPOINTMENT OF COUNSEL - 3
